General Information
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The description of the individual features “Soap holder, wherein the crown is releasably fixed to the suction cap by a magnet in the suction cup.” in the paragraph which follows the descriptions of the views in the description of the reproductions is considered to be a "characteristic features" statement describing a particular feature of novelty or nonobviousness in the claimed design.  While consideration of the claim goes to the total or overall appearance, the use of a "characteristic feature" statement may serve later to limit the claim.  See McGrady v. Aspenglas Corp., 487 F.Supp. 859, 208 USPQ 242 (S.D.N.Y. 1980).

Such a statement should be in terms such as "The characteristic feature of the design resides in …” For a clear understanding of the claimed design, Applicant may replace the paragraph which follows the descriptions of the views with a characteristic feature statement as follows:

-- The characteristic feature of the design resides in a magnetically releasably crown affixed to a suction cap. --.  

Alternatively, the above paragraph may be deleted.

Claim Rejection - 35 USC § 112
The claim is rejected under 35 U.S.C. 112(a) and (b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

The claim is indefinite and nonenabling because the exact appearance of the design cannot be determined.  In particular: 

The shape and configuration of the soap holder cannot be clearly understood.  The reproduction show some of the features in solid and others broken lines suggesting that they may be transparent or that the features which are shown in broken lines may be hidden planes and surfaces that cannot be seen through opaque materials.  



This rejection may be overcome by amending the reproductions using clear, clean, crisp lines showing the soap dish having either an opaque surface or a transparent surface.  Applicant must remove the broken lines if the claimed design has the appearance of an opaque material or if the broken lines are used to shown hidden planes and surfaces.  See 37 CFR 1.152.  Linear surface shading is recommended to distinguish the solid surfaces from the open spaces in the claimed design.  

If the claimed design does indeed have the appearance of a transparent material, Applicant may show the planes and surface that are behind the forward surfaces using a lighter weight solid lines.  Diagonal or oblique surface shading may be used to indicate that the surfaces are transparent.  

Care must be exercised to avoid introduction of anything which could be construed to be new matter prohibited by 35 U.S.C. 132 and 37 CFR 1.121 when preparing new reproductions.   Each sheet of reproductions submitted after the filing date of an application must be labeled in the top margin as either "REPLACEMENT SHEET" or "NEW SHEET" pursuant to 37 CFR 1.121(d).  Applicant is reminded that the numbering of the reproductions and legends must follow the Hague Administrative Instructions Section 405(a) consisting of two separate figures separated by a dot (e.g., 1.1, 1.2, 1.3, etc. for the first design, 2.1, 2.2, 2.3, etc. for the second design, and so on) (see 37 CFR 1.1026 and MPEP 2909.02)

Double Patenting Rejection
The claim is provisionally rejected on the grounds of nonstatutory double patenting of the claim of copending Application No. 35/511532.   Although the designs are not identical, they are not patentably distinct from each other because the only differences between the two designs rests in the length and width of the crown and its supporting member, and the contour of the suction cup base member.  These differences are considered to be de minimis and does not affect the overall aesthetic appearance of the design.   Where the only substantial difference between a design and the prior art is one of obvious changes in arrangement and proportioning, the design is not patentable.  See In re Stevens, 81 USPQ 362 (CCPA 1949).  “To square an article that was previously known in round form” is not a patentable distinction. See In re Peet, 211 F.2d 602, 101 USPQ 203 (CCPA 1954) 

This is a provisional nonstatutory double patenting rejection because the conflicting claims have not in fact been patented.




                                                            

    PNG
    media_image1.png
    288
    363
    media_image1.png
    Greyscale
[AltContent: textbox (1.3 of ‘532 design)]  



    PNG
    media_image3.png
    307
    545
    media_image3.png
    Greyscale
[AltContent: textbox (1.1 of claimed design)]












It is well settled that it is unobviousness in the overall appearance of the claimed design, when compared with the prior art, rather than minute details or small variations in design as appears to be the case here, that constitutes the test of design patentability.  See In re Frick, 275 F2d 741, 125 USPQ 191 (CCPA 1960) and In re Lamb, 286 F2d 610, 128 USPQ 539 (CCPA 1961).

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR § 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR § 1.130(b).



The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Conclusion
The claim stands rejected under 35 USC § 112(a) and (b) and the grounds of nonstatutory double patenting.

The claim is patentable over the cited prior art; however, a final determination of patentability will be made upon resolution of the above rejection.

Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR 1.33(b).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY ANN CALABRESE whose telephone number is (571)272-8704.  The examiner can normally be reached Monday through Thursday from 7:00am to 5:30pm, Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shannon Morgan, can be reached at (571) 272-7979.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/private_pair/index.jsp. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



Discussion of the Merits of the Application 
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO.  Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO.  Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO.   Additional information regarding interviews is set forth below.

Telephonic or in person interviews
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner).   
The registered practitioner may either be of record or not of record.  To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application.  Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, available at https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012, may be used for this purpose. See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above).  See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.
If a pro se applicant or registered practitioner located outside of the United States wishes to communicate by telephone, it is suggested that such person email the examiner at mary.calabrese@uspto.gov to arrange a time and date for the telephone interview.  Please include proposed days and times for the proposed call. When proposing a day/time for the interview, please take into account the examiner’s work schedule indicated in the last paragraph of this communication. The email should also be used to determine who will initiate the telephone call.

Email Communications
The merits of the application will not be discussed via email (or other electronic medium) unless appropriate authorization for internet communication is filed in the application.  Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is available at the USPTO web page indicated above.  The authorization may not be sent by email to the USPTO.  For acceptable 

When Responding to Official USPTO Correspondence 
When responding to official correspondence issued by the USPTO, including a notification of refusal,  please note the following:
The USPTO transacts business in writing. All replies must be signed in accordance with 37 CFR 1.33(b).  Pursuant to 37 CFR 1.33(b)(3), a reply submitted on behalf of a juristic applicant must be signed by an attorney or agent registered to practice before the USPTO. Applicants may submit replies to Office actions only by:
Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Facsimile to the USPTO's Official Fax Number (571-273-8300)
Hand-carry to USPTO's Alexandria, Virginia Customer Service Window

See https://www.uspto.gov/patents-maintaining-patent/responding-office-actions

Note that correspondence received will appear in Public PAIR, which may be viewed by the applicant at:
https://portal.uspto.gov/pair/PublicPair


/MARY ANN CALABRESE/Primary Examiner, Art Unit 2913                                                                                                                                                                                                        02/17/2022